      Case 4:19-cv-00526-WS-HTC Document 46 Filed 07/07/20 Page 1 of 2



                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




JAMES YOUNG,

      Plaintiff,

v.                                                         4:19cv526–WS/HTC

MARK INCH, et al.,

      Defendants.


              ORDER ADOPTING THE MAGISTRATE JUDGE'S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 41) docketed June 4, 2020. The magistrate judge recommends that the case be

dismissed for failure to exhaust administrative remedies. The plaintiff, James

Young, has filed no objections to the report and recommendation.

      The court having carefully reviewed the record, it is ORDERED:

      1. The magistrate judge’s report and recommendation is ADOPTED and

incorporated by reference into this order.

      2. Defendants’ motions to dismiss (ECF Nos. 22, 25, 26) are GRANTED.
      Case 4:19-cv-00526-WS-HTC Document 46 Filed 07/07/20 Page 2 of 2



                                                                         Page 2 of 2


      2. James Young’s claims against all defendants, both served and unserved,

are DISMISSED for failure to exhaust administrative remedies.

      3. The clerk shall enter judgment stating: “All claims are DISMISSED for

failure to exhaust administrative remedies.”

      4. The clerk shall close the file.

      DONE AND ORDERED this 7th                day of   July   , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
